FILED
                            NOT FOR PUBLICATION                              DEC 31 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS



                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-30034

               Plaintiff - Appellee,              D.C. No. 2:11-cr-00077-LRS

  v.

PABLO COLIN-MOLINA,                               MEMORANDUM *

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Pablo Colin-Molina appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

being an alien found in the United States after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Colin-Molina argues that his sentence is substantively unreasonable in light

of his cultural assimilation, his reasons for returning to the United States, the age

of the conviction that triggered the 16-level enhancement under U.S.S.G.

§ 2L1.2(b)(1)(A)(ii), and his plans to build a life in Mexico after his release from

prison. He also argues that section 2L1.2(b) is an unreasonable guideline. We

review for abuse of discretion, see Gall v. United States, 552 U.S. 38, 51 (2007),

and consider policy challenges to a guideline only as they bear upon the

reasonableness of the sentence in a given case, see United States v. Barsumyan,

517 F.3d 1154, 1159 (9th Cir. 2008). The 60-month sentence imposed in this case

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, which include a criminal and immigration

history that reflects a need for deterrence, protection of the public, and the

promotion of respect for the criminal and immigration laws of the United States.

See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     12-30034